ON REHEARING.
STEWART, J.
Petitions for rehearing were filed in this case by Ada M. Mariner and the Bliss Townsite Company, and Charles B. Amos. Amos petitions that his appeal be reinstated and that he be allowed a rehearing on his appeal on the merits. In this petition he has called our attention to the fact that he made application to this court for an order allowing him to file certain portions of the record made upon trial in' the district court which had not been included in the appeal taken by Mariner and the Bliss Townsite Company, and thereby acquired an interest in said appeal; we find that this is true. After considering the entire record we have determined that the appeal dismissed as to C. B. Amos be reinstated and that the opinion be modified, allowing Amos a hearing upon his appeal upon the merits.
The next question presented is whether the plaintiff, Morris-Roberts Company, a corporation, mentioned in the opinion, can maintain the action by reason of the failure to comply with the laws of this state, as held in the opinion. ’
The opinion states the facts as to the organization of the company in Wyoming and the attempt of the company to *802comply with the laws of this state, and we held in the opinion that the respondent had not substantially complied with the constitution and the statutes of this state governing foreign corporations doing business in this state, and therefore could not maintain an action in any of the courts of this state for breach of contract entered into during the time the corporation has failed to comply with the laws of the state.
.Both petitioners have urgently argued upon rehearing that the court should reconsider the ease and pass upon the entire record and merits of the case, and after carefully considering the record the court has concluded to dispose of the case upon the merits.
This action is an action to quiet title, a suit in equity. The trial court made findings of fact and also conclusions of law and entered a judgment in the case upon the facts and conclusions of law found by the court.
The evidence is very conflicting upon the real question in issue in this ease, and that is, the validity of the transaction between the parties with reference to the contract by which the appellant, Ada M. Mariner, claims title to the land in controversy.
In Finding 3 the trial court found “that on or about the 22d day of April, 1909, one Frank S. Rayburn, and the defendant Ada M. Mariner desired to purchase from the plaintiff the following described lands, situated in Lincoln county, Idaho” (then follows a description of the lands in controversy). In Finding 4 the court found that on the 22d of April, 1909, the plaintiff agreed to sell to Rayburn and the defendant Mariner, for the consideration of $6,000, the land in controversy; and in Finding 5 the court finds that Rayburn and Mariner, and their agents, during the negotiations leading up to the purchase of the premises, stated that they desired to plat and lay out the lands and premises into blocks, lots, streets and alleys, and to sell and dispose of the same; and in Finding 6 the court finds that for the purpose of facilitating the platting of said tract so purchased and to aid and assist the said Frank Rayburn and Ada M. Mariner in laying out and platting the same, the plaintiff transferred the title *803not only to the lands and premises above described, but also the following described lands to the said Rayburn and Mariner (then follows a description by metes and bounds), “together with all the buildings situated on all of the above-described premises. Also a piece or parcel of land on which is now located the dwelling-house of Edward M. Roberts same to be of an area of fifty by one hundred and twenty-five feet.”
In Finding 7 the court finds that Rayburn and Mariner did not purchase the property described in Finding 6 and that the title to said premises was transferred to the grantees solely for the purpose of enabling the said grantees to more readily plat the lands and premises described and for no other purpose. In Finding 8 the court found that the plaintiff in this case and its officers, agents and representatives have at all times since the 22d of April, 1909, and now are and for a long time prior thereto have been, in the sole, exclusive, open and notorious possession of the premises last above described and the whole thereof. In Finding 9 the court finds that the property described in Finding 6 since the transfer to Rayburn and Mariner has been platted and laid out into lots, blocks, streets and alleys, but that the defendant Mariner has declined, neglected and refused to reconvey to the plaintiff the legal title of the lands and premises last above described and conveyed to her and to Rayburn in trust for the uses and purposes stated above. In .Finding 10 the court finds that the Bliss Townsite Company has acquired an interest in the said premises which is subject and subordinate to the right, title and interest of the plaintiff, and that said interest was acquired therein by the Bliss Townsite Company with full notice and knowledge, of the rights and claims of the plaintiff. In Finding 11 the court finds that plaintiff has been in possession of the property and that the defendants have no right, title or interest therein, and that whatever right or interest therein or thereto is held by the defendants is held in trust for the use and benefit of the plaintiff and not otherwise, and that such title, right and interest was acquired without any consideration, and solely for the purpose of holding the same in trust for the plaintiff. In Find*804ing 12 the court finds that on April 21, 1909, Edward Roberts, Dwight F. Morris and George H. Martin, partners doing business under the firm name and style of E. M. Roberts & Company, were the owners in fee simple of a full, legal and equitable title in and to the following described premises: (Then follows a description of the premises described in Finding 3, wherein the court held that on or about the 22d day of April, 1909, Rayburn and Mariner desired to purchase the property from the plaintiff, referred to as the “77-acre tract,” and the tract of land described in Finding 6 and referred to as the “3-aere tract.”) The court further found that neither Edward M. Roberts and wife, nor Dwight F. Morris, nor George H. Martin, nor the firm of E. M. Roberts & Co. nor any of them, ever had any right, title, interest or estate whatsoever in the premises described in the findings of the court. In Finding 16 the court finds that the intervenor, Charles B. Amos, acquired no right, title or interest in any of the premises described and has no right or title or interest or estate in said premises or in any portion thereof. The court finds that under and by virtue of a conveyance dated April 22, 1909, from Morris-Roberts Company, a corporation, to Frank S. Rayburn and Ada M. Mariner and by mesne conveyances there has been duly conveyed to the Bliss Townsite Company the premises in Finding 3 described, known as the “77-acre tract,” and by. virtue thereof the Bliss Townsite Company, corporation, is the owner in fee simple of a full, legal and equitable title in the said premises and entitled to the immediate possession thereof.
Then follow conclusions of law which provide that the plaintiff is the owner of the lands described and is entitled to a decree, and that the Bliss Townsite Company is the owner in fee simple of the premises described in Finding 3, and a decree is entered quieting the title to the above parties.
The evidence in this case is very voluminous and it would be of no avail to recite the evidence, for the reason that this court is satisfied that the preponderance of the evidence supports the trial court’s findings and judgment, and the rule is established in this state that where there is substantial *805evidence supporting the verdict and judgment rendered, the verdict and judgment will be affirmed. (Simons v. Daly, 9 Ida. 87, 72 Pac. 507; Rappel v. Hughes, 10 Ida. 338, 77 Pac. 722; McMahon v. Cooper, 23 Ida. 413, 130 Pac. 456; Denbeigh v. Oregon-Wash. R. & N. Co., 23 Ida. 663, 132 Pac. 112.)
The judgment is affirmed. Costs awarded to respondent,
Sullivan, J., concurs.